Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1-15 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-19 of prior U.S. Patent No.11410636 and claims 1,5-10 and 24 of US Patent Number 11200873.  This is a statutory double patenting rejection. 
Both the present application and U.S. Patent No.11410636 disclose the use of a tonal musical instrument for outdoor installation, the tonal musical instrument comprising: a support post, wherein the support post is configured to be mounted to an outdoor surface; one or more metal plates extending from the support post, each metal plate being tuned to produce at least one note on a musical scale when struck by a user; and a mallet attached to the support post by a cable; wherein the combination of the one or more metal plates and the support post replicate a flower; wherein the one or more metal plates are shaped as flowers or parts of a flower; wherein the support post is shaped as a flower stem; wherein the support post is curved to place the musical instrument at an angle for ease of play; comprising a plurality of metal plates attached to the support post, wherein the notes produced by the metal plates are from the same musical scale; further comprising wherein the metal plates are ordered by increasing pitch or decreasing pitch; wherein the instrument is configured to withstand prolonged outdoor use; wherein each of the one or more metal plates is configured to maintain its tonal quality without being retuned; wherein each of the one or more metal plates is configured such that a note is sustained for 5 seconds or longer; wherein the one or more metal plates are aluminum plates; wherein at least one of the one or more metal plates is affixed to the end of the support post; further comprising one or more fasteners placed through the metal plate and a mounting plate of the support post;  wherein the musical instrument has a tonal note accuracy of least 90%; and wherein the support post is permanently installed to the ground or a play surface in an outdoor environment. US Patent Number 11200873 further discloses one or more metal plates are each milled to produce at least one note on a musical scale.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy in Nakano.	
Murphy discloses the use of a tonal musical instrument for outdoor installation, the tonal musical instrument comprising: a curved support post, wherein the support post (10) is configured to be permanently mounted to an outdoor surface; one or more metal plates extending from the support post and  the one or more metal plates is affixed to the end of the support post, each metal plate (column 5, lines 25-27) being tuned to produce a tone; wherein the support post is curved to place the musical instrument;  and wherein the combination of the one or more metal plates and the support post have a specific shape; where the  plurality of metal plates are attached to the support post. 
Murphy does not disclose the use of specific notes or a user striking the plates. 
Nakano et al  discloses the use of a tonal musical instrument comprising a plurality of metal bars (11)  that are arranged to cover a plurality of notes (column 1, lines 47-50). Nakano further discloses that the use of a mallet for striking a metal plate to create a sound is conventional and well known in the art (column 1, line 19). 
Murphy and Nakano do not disclose the specific scale, scale order, or fasteners.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device as disclosed Murphy and Nakano devices to include the use of metal plates with a specific scale in order to achieve a specific tone than maintains tuning at a specific accuracy in order to provide an outdoor device that is capable of withstanding various outdoor conditions. 
Murphy and Nakoaa do not disclose the specific use of a plate that replicates flowers or the specific use of a cable.
However it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device as disclosed in Murphy to include metal plates shaped like flowers and the post shaped as a tree trunk as a matter of choice since a specific shape is obvious, absent persuasive evidence that the particular configuration of the claimed device was significant; and the use of a cable to attach a mallet since the use of such cables is conventional and well known in the art. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY R LOCKETT whose telephone number is (571)272-2067. The examiner can normally be reached 7:30-5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-2067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY R LOCKETT/Primary Examiner, Art Unit 2837